Citation Nr: 0500071	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  97-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The record reflects that the appellant served in the Army 
National Guard and the Reserves from July 1978 to May 1990.  
It appears that she served with the Florida Army National 
Guard from July 1978 to November 1979 and from September 1985 
to May 1990, and served with the Alabama Army National Guard 
from November 1979 to April 1980.  The only verified periods 
of active duty training (ACDUTRA) are from October 1978 to 
March 1979, July 28-August 11, 1979,two days beginning on 
February 7, 1981, fifteen days beginning on April 4, 1981, 
and April 16-30, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO decision which denied 
service connection for a right knee injury and for a 
bilateral wrist condition.  A hearing was held in May 1999 at 
the St. Petersburg, Florida RO before the undersigned member 
of the Board.  In August 1999 this matter came before the 
Board and was remanded to the RO for further development.  In 
October 2000 this matter was once again before Board and was 
again remanded to the RO for further development.

The decision below addresses the veteran's claim for service 
connection for a bilateral wrist disability.  The remand 
which follows addresses the claim for service connection for 
a right knee disability.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

It is also noted that the appellant was furnished with a 
statement of the case dealing with the question of service 
connection for rheumatoid arthritis; however, she never 
responded with a substantive appeal and as that question is 
not in appellate status at the present time, the Board does 
not have jurisdiction thereof and it will not be addressed.

FINDING OF FACT

The veteran does not have a current bilateral wrist 
disability which was caused or aggravated by any incident of 
service.


CONCLUSION OF LAW

A bilateral wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served in the Army National Guard and the 
Reserves from July 1978 to May 1990.  Available service 
medical records and military examinations are negative for 
any indication of a bilateral wrist disability.

VA medical records show that the appellant was hospitalized 
in September 1990 with complaints including swelling and pain 
in her left wrist.  On physical examination, her left wrist 
was warm and tender.  Impressions included recent 
polyarthritis with increased sediment rate.  

Private medical records show that the appellant was 
hospitalized again in February 1992 with a two-year history 
of joint pain and swelling.  She complained of warm, 
erythematous joints including her left wrist.  A rheumatoid 
factor test was positive.

In a letter dated in March 1992, Dr. Ralph Williams, Jr., 
indicated that the appellant had dorsal synovial effusion in 
the left wrist.  It was indicated that she appeared to have 
either mixed connective tissue disease or atypical rheumatoid 
arthritis and was currently experiencing a moderately severe 
flare-up.

Private medical records dated in 1992 show the appellant 
continuing to experience joint pain in her wrists, with an 
impression of very active rheumatoid arthritis with multiple 
joint involvement being indicated.  

In a letter dated in January 1993, Dr. Williams stated that 
the appellant had a very active case of mixed connective 
tissue disease or rheumatoid arthritis, and the degree of her 
synovitis and active arthritis had increased considerably 
despite the treatment she had received.  His impressions 
included polyarticular joint disease involving multiple 
joints which was most likely active rheumatoid arthritis or 
mixed connective tissue disease.  He indicated that she was 
severely disabled by an active case of rheumatoid arthritis, 
and that it was difficult to determine how much 
rehabilitation was possible.

Private medical records from June 1994 show the appellant 
with continued painful joints which she believed had become 
worse over the previous two years.  She had swelling and 
synovitis in the proximal interphalangeal joints of both 
hands.  The examiner's impression was rheumatoid arthritis or 
mixed connective tissue disease which was worse than before.  

Private medical records from Dr. Williams dated from 1994 to 
1996 show ongoing treatment for rheumatoid arthritis.  In 
August 1994 she had pain, numbness, and tingling in her right 
wrist and hand.  Physical examination showed active synovitis 
in multiple joints.  In November 1994 she had decreased grip 
strength in her hands.  In August 1995 she had further 
decreased grip strength.  In January 1996 it was noted that 
she had a considerable amount of joint pain in her hands.

Private medical records show that the appellant was treated 
by Dr. Howard Snider from September 1995 to April 1996.  
These records show ongoing treatment for joint pain, with 
records from February 1996 indicating that the appellant was 
doing well and showing improvement in the activities she was 
able to perform.  In April 1996, she was seen with a one-day 
history of left wrist pain secondary to overuse syndrome 
after doing some gardening.  She complained of mild pain in 
the left wrist with use and said there was some popping when 
she suppinated or pronated the wrist.  She denied any 
swelling.  Following physical examination which was normal 
except for a mild pop noted upon supination and pronation, 
Dr. Snider's assessment was left wrist sprain.  She was given 
a left wrist splint and advised to perform range of motion 
exercises.  

In February 1996, the appellant filed her claim for service 
connection for a bilateral wrist disability.

In lay statements dated in November 1996 by the appellant's 
father, mother, uncle, and a previous employer, it is 
indicated that the appellant was healthy and hard-working 
before her military service, but had experienced health 
problems following her military service.

In May 1999, the appellant testified before the undersigned 
member of the Board at a hearing in St. Petersburg, Florida.  
She stated that she injured her wrists in April 1980 when she 
fell and reinjured a knee, and then later she aggravated her 
wrists during her Reserve period.  She said she also suffered 
falls in 1986 and 1987 during her National Guard duty that 
further aggravated her wrist injuries.  She said that ice, 
Motrin, and bandages were used to treat her injuries.  

VA outpatient treatment records dated in January 2000 show 
the appellant being given medication for ongoing rheumatoid 
arthritis which was symptomatic.  In March 2000 she underwent 
an examination which noted that she had trouble with her 
hands which seemed to be worsening.  Severe juvenile onset 
rheumatoid arthritis was assessed.  

Private medical records from 2002 show the appellant being 
seen for complaints of polyarthralgia secondary to rheumatoid 
arthritis.  Other records from 2002 show the appellant 
attending physical therapy sessions for her shoulders, arms, 
hips, legs, and hands.





II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in letters 
dated in November 2001 and April 2004, and the April 2002 and 
July 2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claim on appeal.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  For instance, the November 
2001 VCAA letter specifically tells her to notify VA of any 
additional information or evidence or to send the evidence as 
soon as possible.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  



B.  Service connection for a bilateral wrist disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term active military service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurrent or aggravated in line of duty and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.

The appellant seeks service connection for a bilateral wrist 
disability.  Medical records from her National Guard and 
Reserve service are negative for any indication of a wrist 
disability during service.  Post-service medical records show 
treatment for rheumatoid arthritis, but the Board notes that 
this is the subject of a separate claim filed by the veteran, 
and thus will not be addressed here.  Private medical records 
from April 1996 include an assessment of left wrist sprain, 
but there is no indication that the veteran was in service 
during this time or that such condition is related to 
service.  The appellant has asserted that she has a bilateral 
wrist condition which is related to her military service.  
However, the appellant is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence which 
establishes that the appellant currently has a bilateral 
wrist disability which is related to her military service, 
service connection may not be granted.  

There is no medical evidence of a bilateral wrist disability 
during service.  The Board finds that a VA examination with 
opinion is not warranted in this case, as there is no 
competent medical evidence which would indicate that any 
current bilateral wrist disability suffered by the appellant 
is the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could make a competent medical opinion on any 
relationship between a current bilateral wrist disability and 
service.  See 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the claim for 
service connection for a bilateral wrist disability.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral wrist disability is 
denied.


REMAND

The remaining issue on appeal is entitlement to service 
connection for a right knee disability.  The Board notes that 
in a letter received in October 2004, the veteran stated that 
she was scheduled to undergo right knee surgery in January 
2005.  Obviously, she has been receiving ongoing treatment 
for the knee.  Prior to further adjudication of this claim, 
the Board finds that medical records from such treatment 
should be obtained and associated with the claims file, so 
that all relevant evidence may be considered.

Additionally, the veteran should be given a VA examination 
following her right knee surgery which addresses the 
existence and etiology of all current right knee 
disabilities.  Any additional updated treatment records 
should also be obtained.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

1.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA treatment for a right knee 
disability during and since 2002, to 
specifically include but not limited to 
medical records from a scheduled January 
2005 right knee surgery at Shands 
Hospital in Gainesville, Florida, and the 
RO should then obtain copies of all 
related medical records which are not 
already associated with the claims file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current right knee disorders.  The claims 
file should be provided to and reviewed 
by the examiner.  The examiner should 
diagnose all current right knee 
disorders.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all current 
right knee disorders, including the 
likelihood of any possible relationship 
with the veteran's military service.  The 
examiner should specifically provide an 
opinion for the record as to whether it 
is at least as likely as not (fifty 
percent probability or more) that there 
is a relationship between any current 
right knee disorders and the right knee 
symptoms and complaints for which the 
veteran received treatment in August 
1989.

3.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for a right knee disability.  
If the claim is denied, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


